PER CURIAM.
After having pled guilty to a charge of negligent homicide (La.R.S. 14:32), defendant, John L. Williams, Sr., was sentenced to be imprisoned at hard labor for five years. Defendant appealed, asserting in his brief that the sentence is excessive.
Although the defendant entered a con-temporaeous objection in the trial court at the time of his sentencing, he has not filed any assignments of error. Consequently, the scope of our, review is limited to errors patent on the face of the record. La.C. Cr.P. Articles 844, 920; State v. Delatte, 372 So.2d 1200, 1202 (La.1979); State v. Cox, 369 So.2d 118, 123 (La.1979). Finding none, we affirm the sentence.
MARVIN, J., dissents and assigns written reasons.